Case 1:00-cr-00157-RCL Document 2757 Filed 02/03/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Plaintiff,

Vv. Case No. 1:00-cr-157-18-RCL

RONALD C. ALFRED,

Defendant.

 

 

ORDER

Upon consideration of Defendant Alfred’s Unopposed Motion to Continue Briefing
and Hearing Schedule in this case, the government’s consent to this request and for good
cause shown, IT IS THEREFORE ORDERED that the requested Motion to Continue 1s

GRANTED.

IT IS FURTHER ORDERED that the parties shall follow the following schedule to
file their pleadings in this case:

e Defendant’s Initial Brief to be Filed on or Before May 3, 2021

@ Government’s Opposition to be Filed on or Before August 3, 2021

@ Defendant’s Reply Brief to be Filed on or Before September 2, 2021

Moreover, an evidentiary hearing in this matter shall be scheduled for

CXTORER 4 , 2021 at (7:00 am Aptis
IT IS SO ORDERED.

Date: Ws Jory “Grae. Kot

The Honorable Royce C. Lamberth
United States District Court Judge

 

 
